Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-99291) on Form S-8 of Summit Financial Group, Inc. of our reports dated March 7, 2014, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in the Annual Report on Form 10-K of Summit Financial Group, Inc. for the year ended December 31, 2013. ARNETT FOSTER TOOTHMAN PLLC Charleston, West Virginia September 25, 2014 101 Washington Street East │P.O. Box 2629 Charleston, WV 25329 304.346.0441 │ 800.642.3601
